Citation Nr: 0713495	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.  

2.  Entitlement to a compensable initial rating for kidney 
stones.  

3.  Entitlement to a disability rating in excess of 20 
percent for lumbar facet arthropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
left knee disability.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

This appeal also arises from a June 2004 rating decision 
which awarded the veteran service connection, with a 
noncompensable initial rating, for kidney stones.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.   In March 2006, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  

The Board notes that also within the July 2005 written 
statement, the veteran's representative has initiated 
additional service connection claims for bilateral hearing 
loss, tinnitus, residuals of a right fourth finger injury, 
and a left fifth toe injury.  As yet, no rating decision has 
been issued on his issues.  The RO is invited to adjudicate 
these pending claims as required by law.  

The issues of increased ratings for disabilities of the left 
knee and low back are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's kidney stones result in occasional attacks of 
colic, without infection or the need for catheter drainage.  


CONCLUSION OF LAW

The criteria for the award of a compensable initial rating of 
10 percent for kidney stones is met.  38 U.S.C.A. 
§§ 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.115b, Diagnostic Code 7509 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The May 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
February 2003.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected kidney stones 
since the claimant was last examined.  38 C.F.R. § 3.327(a) 
(2006).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The February 2003 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

While the Board acknowledges that the veteran was not 
provided the criteria for the assignment of effective dates, 
he retains the right to file an appeal of any effective date 
assigned by the RO in enacting the increased initial rating 
assigned herein.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran seeks a compensable initial rating for his kidney 
stones.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran's kidney stones are currently rated as 
noncompensable under Diagnostic Code 7509, for 
hydronephrosis.  This Code provides a 10 percent rating when 
there is only an occasional attack of colic, and there is no 
infection and no need for catheter drainage.  When there are 
frequent attacks of colic, requiring catheter drainage, a 20 
percent rating is warranted.  A 30 percent evaluation is 
assignable for hydronephrosis with frequent attacks of colic 
with infection (pyonephrosis), and kidney function impaired.  
If the disability is severe, it is to be rated as renal 
dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7509 
(2006).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2006).

The veteran and his representative have argued that 
Diagnostic Code 7509 is not the most appropriate code for the 
evaluation of the veteran's disability.  Service-connected 
disabilities may be rated under other, more analogous 
criteria if such a rating is appropriate to the facts of the 
case.  See 38 C.F.R. § 4.20 (2006).  Such an analogous rating 
will be considered in the present case.  

A genitourinary examination was afforded the veteran in 
February 2003, at which time he denied any history of urinary 
tract or kidney infections.  He also denied urinary 
incontinence or sexual impotence.  He denied taking any 
regular medication for his kidney stones, and did not require 
any specific diet therapy.  On physical examination, no signs 
of renal dysfunction were noted.  

Review of the medical record indicates the veteran has sought 
private and VA medical treatment for kidney stones or related 
renal disability on three occasions in recent years.  
Initially, he was treated by a private physician in August 
2000 for renal colic, at which time a stone was confirmed as 
present.  In both October 2004 and March 2005, he sought 
treatment for kidney stones at his local VA medical center.  
These stones were passed without complications, and he was 
advised to increase his fluid intake and modify his diet.  A 
January 2005 clinical notation noted no history of prostate 
problems, voiding difficulty, gross hematuria, gout, or 
parathyroid disease.  Uric acid levels were also within 
normal limits.  A more recent October 2005 VA clinical 
notation following his March 2005 kidney stone indicated no 
frequency, urgency, straining, hesitation, or intermittent 
stream on urination.  His urinalysis was negative for blood, 
and was within normal limits.  

At his March 2006 personal hearing, the veteran stated that 
his chief symptom of kidney stones was pain the side and low 
back.  The pain he experienced when passing a stone was 
described as severe.  However, he denied any urinary or 
kidney dysfunction, and stated he last passed a stone in 
March 2005.  

Upon reviewing the totality of the record, the Board finds a 
compensable initial rating of 10 percent is warranted for the 
veteran's kidney stones.  Diagnostic Code 7509 provides a 10 
percent rating for occasional attacks of colic, without 
infection or the need for catheter drainage.  In the present 
case, the veteran has demonstrated at least three episodes of 
renal colic and/or kidney stones since 2000 requiring medical 
treatment, including two between 2004-05.  In light of 
38 C.F.R. § 4.3 and 4.7, the Board finds these attacks 
sufficiently frequent to qualify as occasional under 
Diagnostic Code 7509; thus, a compensable initial rating of 
10 percent is warranted.  Additionally, as the veteran has 
displayed roughly the same level of disability since the 
effective date of the grant of service connection for kidney 
stones, a staged rating is not warranted in the present case.  
See Fenderson, supra.  The evidence does support an initial 
rating of 10 percent since the effective date of the grant of 
service connection.  

However, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
kidney stones.  A 20 percent evaluation under Diagnostic Code 
7509 requires frequent attacks of colic requiring catheter 
drainage, which has not been demonstrated in the present 
case.  The veteran has had 3 confirmed instances of renal 
colic and/or kidney stones since 2000, and none since March 
2005, according to the medical record.  Such a number of 
occurrences does not suggest frequent attacks, as he has 
averaged less than one attack or episode of kidney stones per 
year.  Additionally, the clinical record does not reflect 
additional complications, such as the need for catheter 
drainage or other regular treatment.  The veteran does not 
experience urinary frequency, urgency, straining, hesitation, 
or intermittent stream on urination, and no kidney 
dysfunction related to his kidney stones has been noted.  
Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for this disability.  

The veteran has argued that evaluation of his kidney stones 
is more appropriate under Diagnostic Code 7510, for 
ureterolithiasis.  This Code provides a 30 percent rating for 
recurrent stone formation requiring one or more of: (1) diet 
therapy, (2) drug therapy, or (3) invasive or non-invasive 
procedures more than two times per year.  38 C.F.R. § 4.115b, 
Diagnostic Code 7510 (2006).  Similarly, Diagnostic Code 7508 
(nephrolithiasis) sets forth identical rating criteria.  
However, the Board notes the record does not reflect regular 
drug or diet therapy, or invasive or non-invasive procedures 
more than twice a year.  While his doctor has suggested the 
veteran merely watch his diet, specific diet therapy has not 
been indicated.  Overall, the preponderance of the evidence 
is against an increased initial rating under Diagnostic Code 
7510 or 7508.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's kidney stones have themselves 
required no extended periods of hospitalization since the 
initiation of this appeal, and are not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran remains employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

Overall, a 10 percent initial rating and no higher is 
warranted for the veteran's kidney stones.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable initial rating of 10 percent for 
kidney stones is granted.  


REMAND

The veteran seeks an increased rating for his degenerative 
joint disease of the left knee.  At his March 2006 personal 
hearing, the veteran stated he received private medical 
treatment for this knee in 2005 from "Dr. Dasilva", a 
private physician.  These private treatment records have not 
yet been obtained.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2005).  However, the veteran is notified 
that he either must sign a release authorizing VA to obtain 
this evidence, or he may obtain and submit the evidence 
himself.  The duty to assist the veteran in the development 
of evidence pertinent to his claims is not a "one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the veteran's cooperation is requested in obtaining 
this pertinent private medical evidence.  

The April 2003 rating decision on appeal also denied the 
veteran an increased evaluation in excess of 10 percent for 
his service-connected low back disability.  The veteran 
initiated and perfected an appeal of this decision.  In a 
June 2005 rating decision, the veteran was granted a 20 
percent rating, effective from February 15, 2005, for his 
service-connected lumbar facet arthropathy.  In a July 2005 
VA Form 9 received in July 2005, the veteran stated that he 
was "satisfied" with the 20 percent rating for his low back 
disability.  A similar statement to that effect was submitted 
by the veteran's representative in a July 2005 memorandum.  
As such, the RO withdrew this issue from appellate status and 
it was not included in a February 2006 supplemental statement 
of the case.  However, at a personal hearing held in March 
2006 before the undersigned, the veteran and his 
representative essentially indicated that it was their belief 
that the issue was still in appellate status and thus, had 
not been withdrawn.  

The Board finds that as the veteran properly communicated the 
intent to the RO in the format mandated by 38 C.F.R. § 20.204 
(2006) in his July 2005 statement, as of that date, the 
veteran's appeal as to the increased rating for his service-
connected low back disorder ceased to exist.  See Hanson v. 
Brown, 9 Vet. App. 29 (1996) [when a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it 
is not viable].  The applicable regulatory provisions states 
that withdrawal of an appeal will be deemed a withdrawal of 
the notice of disagreement, and, if filed, the substantive 
appeal, as to all issues to which the withdrawal applies.  
Withdrawal does not preclude filing a new notice of 
disagreement and, after a statement of the case is issued, a 
new substantive appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed.  38 C.F.R. § 20.204 (2006).  
In this case, although the veteran's March 2006 hearing 
testimony and a subsequent statement received in April 2006 
cannot be a new timely notice of disagreement to the April 
2003 rating decision, it is a timely notice of disagreement 
to the June 2005 rating decision that granted a 20 percent 
evaluation for this veteran's low back disability.  As such, 
remand for issuance of a statement of the case on this issue 
is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all private medical 
care providers not yet of record who 
treated the veteran for his left knee 
disability since the initiation of this 
appeal.  Of particular interest are all of 
the veteran's medical records from Dr. 
Dasilva.  After obtaining proper 
authorization, all treatment records not 
already on file should be obtained and 
associated with the claims file.  If the 
RO does not receive a response to requests 
for records from any of the private 
sources identified by the appellant, he 
should be so notified and informed that he 
may obtain and submit any pertinent 
private records.  

2.  Provide the veteran and his 
representative with a statement of the 
case on the issue of an evaluation in 
excess of 20 percent for lumbar facet 
arthropathy.  Please advise the veteran of 
the time period in which to perfect his 
appeal.  If the veteran perfects his 
appeal of this issue in a timely fashion, 
then return this issue to the Board for 
its review, as appropriate.

3.  After any additional evidence obtained 
by the RO is associated with the record, 
as well as any other development deemed 
necessary, the RO should reconsider the 
issue of entitlement to an increased 
rating for the veteran's left knee 
disability.  If the benefits sought on 
appeal are not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


